MORRILL, District Judge.
The act of the Texas legislature, approved April 4, 1874, repeals all former acts concerning rents, and is substituted therefor. The lien provided in the substituting act “applies only to animals, tools and other property furnished by the landlord to the tenant, and to the crop raised on such rented premises,” and does not apply to anything else. We may, therefore, disregard all the state laws as inapplicable to the case under consideration, and refer solely to that part of the bankrupt law applicable. The sections 5091 and 5101 of the Revised Statutes are so full, plain and unequivocal as to be beyond comment. The decision of the register is approved.